DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without “significantly more.” Claims 1-18 are directed to obtaining an image, generating text from the image (OCR), segmenting image into entries, generating entry list from entries, generating identified item for each entry and generating a personalized item list menu, which is considered an abstract idea.  Further, the claim(s) as a whole, when examined on a limitation-by-limitation basis and in ordered combination do not include an inventive concept.

Step 1 – Statutory Categories
	As indicated in the preamble of the claims, the examiner finds the claim is directed to a process.
Step 2A – Prong One - Abstract Idea Analysis
Exemplary claim 1 recites the following abstract concepts, in italics below, which are found to include an “abstract idea”: 
A method for personalized taste recommendation, the method comprising: 
obtaining an image set at a recommendation system, the image set having at least one image of an item list menu for a dining location, the image set captured using a camera of a user device; 
generating an item list text for the item list menu by converting the at least one image of the item list menu into extracted text; 
segmenting the at least one image in the image set of the item list menu into one or more individual orderable entries; 
generating an item entry list having one or more item entries based on a merging of the item list text with the one or more individual orderable entries; 
generating an identified item for each of the one or more item entries based on a match to a known item; and 
generating a personalized item list menu unique to a particular user set for the dining location by generating a personalized taste match of the particular user set for each of the one or more identified items.

The claim features in italics above as drafted, under its broadest reasonable interpretation, are mental processes and/or certain methods of organizing human activity performed by generic computer components. That is, other than reciting a “recommendation system” and “a camera of a user device”, nothing in the claim element precludes the step from practically being performed in the mind or a method of organized human activity. For example, but for the “recommendation system” and “camera of a user device” language, “obtaining an image set …, the image set having at least one image of an item list menu for a dining location” in the context of this claim encompasses a method of organized human activity. If the claim limitations, under its broadest reasonable interpretation, covers fundamental economic practice, commercial or legal interaction or managing personal behavior or relationships or interactions between people but for the recitation of generic computer components, then it falls within the “method of organized human activity” grouping of abstract ideas. Further, “generating an item list text for the item list menu by converting the at least one image of the item list menu into extracted text; segmenting the at least one image in the image set of the item list menu into one or more individual orderable entries; generating an item entry list having one or more item entries based on a merging of the item list text with the one or more individual orderable entries; generating an identified item for each of the one or more item entries based on a match to a known item; and generating a personalized item list menu unique to a particular user set for the dining location by generating a personalized taste match of the particular user set for each of the one or more identified items” in the context of this claim encompasses a mental processes. If the claim limitations, under its broadest reasonable interpretation, covers steps which can be performed in the human mind including an observation, evaluation, judgement of opinion but for the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A – Prong Two - Abstract Idea Analysis
This judicial exception is not integrated into a practical application. In particular, the claim only recites 3 additional element – “recommendation system” and “a camera of a user device”.  The “recommendation system” and “camera of a user device”  are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B - Significantly More Analysis
 	“[A]fter determining that a claim is directed to a judicial exception, ‘we then ask, [w]hat else is there in the claims before us?’”  MPEP 2106.05 (emphasis in MPEP) citing Mayo, 566 U.S. at 78.  “What is needed is an inventive concept in the non-abstract application realm.”  SAP Inc. v. InvestPic, LLV, Appeal No. 2017-2081 (Fed. Cir. 2018).  For step two, the examiner must “determine whether the claims do significantly more than simply describe [the] abstract method” and thus transform the abstract idea into patent-eligible subject matter.  Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. 2014).
	A primary consideration when determining whether a claim recites “significantly more” than abstract idea is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry.  See MPEP 2106.05(d).  “If the additional element (or combination of elements) is a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception, then this consideration favors eligibility. If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility.”  Id.      
 	The Federal Circuit has held that “[w]hether something is well-understood, routine, and conventional to a skilled artisan at the time of the patent is a factual determination.” Bahr, Robert (April 19, 2018).  Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) citing Berkheimer at 1369.  “As set forth in MPEP 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry.  This memo[] clarifies that such a conclusion must be based upon a factual determination that is supported as discussed in section III [of the memo].”  Berkheimer Memo at 3 (emphasis in memo).
Generally, “[i]f a patent uses generic computer components to implement an invention, it fails to recite an inventive concept under Alice step two.”  West View Research v. Audi, CAFC Appeal Nos. 2016-1947-51 (Fed. Cir. 04/19/2017) citing Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (explaining that “generic computer components such as an ‘interface,’ ‘network,’ and ‘database’ . . . do not satisfy the inventive concept requirement”; but see Bascom (finding that an inventive concept may be found in the non-conventional and non-generic arrangement of the generic computer components, i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user).  
 	In accordance with the above guidance, the examiner has searched the claim(s) to determine whether there are any “additional elements” in the claims that constitute “inventive concept,” thereby rendering the claims eligible for patenting even if they are directed to an abstract idea.  Alice, 134 S. Ct. 2347 (2014).  Those “additional features” must be more than “well understood, routine, conventional activity.”  See Alice.  To note, “under the Mayo/Alice framework, a claim directed to a newly discovered . . . abstract idea[] cannot rely on the novelty of that discovery for the inventive concept necessary for patent eligibility.”  Genetic Techs. Ltd v. Merial LLC, 818 F.3d 1369, 1376 (Fed. Cir. 2016); Diamond v. Diehr, 450 U.S. 175, 188-89 (1981).
 	As an example, the Federal Circuit has indicated that “inventive concept” can be found where the claims indicate the technological steps that are undertaken to overcome the stated problem(s) identified in Applicant’s originally-filed Specification.  See Trading Techs. Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017); but see IV v. Erie Indemnity, No. 2016-1128 (Fed. Cir. March 7, 2017)(“The claims are not focused on how usage of the XML tags alters the database in a way that leads to an improvement in technology of computer databases, as in Enfish.”)(emphasis in original) and IV. v. Capital One, Nos. 2016-1077 (Fed. Cir. March 7, 2017)(“Indeed, the claim language here provides only a result-oriented solution, with insufficient detail for how a computer accomplishes it.  Our law demands more.  See Elec. Power Grp., 830 F.3d 1356 (Fed. Cir. 2016) (cautioning against claims ‘so result focused, so functional, as to effectively cover any solution to an identified problem.’)”).  Furthermore, “[a]bstraction is avoided or overcome when a proposed new application or computer-implemented function is not simply the generalized use of a computer as a tool to conduct a known or obvious process, but instead is an improvement to the capability of the system as a whole.”  Trading Techs. Int’l, Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017) (emphasis added).  
 	In the search for inventive concept, the Berkheimer Memo describes “an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
	1.	A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	2.	A citation to one or more of the court decisions discussed in the MPEP as noting the well-understood, routine, conventional nature of the additional element(s).
	3.	A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	4.	A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).  
See Berkheimer Memo at 3-4.
 	Accordingly, the examiner refers to the following generically-recited computer elements with their associated functions (and associated factual finding(s)), which are considered, individually and in combination, to be routine, conventional, and well-understood:
“recommendation system,” and 
“a camera of a user device”.
As set forth in MPEP § 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry. The Berkhiemer memo clarifies that such a conclusion must be based upon a factual determination that is supported as discussed in section III the memo.  As seen in Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) , the elements are viewed to be well-understood, routine and conventional. 
In sum, the examiner finds that the claims "are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.”  In re TLI Communications LLC, No. 2015-1372 (May 17, 2016).  Similar to the claims in SAP v. InvestPic, “[t]he claims here are ineligible because their innovation is an innovation in ineligible subject matter.” Appeal No. 2017-2081 (Fed. Cir. 2018).  In other words, “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm.”  Id.  Accordingly, when considered individually and in ordered combination, the examiner finds the claims to be directed to in-eligible subject matter.   

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2014/0324624 A1 to Ward et al. (“Ward”) in view of United States Patent Application Publication No. 2015/0206031 A1 to Lindsay et al. (“Lindsay”) and Japanese Publication No. JP 2005-108031 A to Shirasaki (“Shirasaki”).

As per claim 1, the claimed subject matter that is met by Ward includes:
a method for personalized taste recommendation, the method comprising (Ward: Abstract): 
obtaining an image set at a recommendation system, the image set having at least one image of an item list menu for a dining location, the image set captured using a camera of a user device (Ward: ¶¶ 0011 and 0095); 
generating an item list text for the item list menu by converting the at least one image of the item list menu into extracted text (Ward: ¶¶ 0009, 0011, 0036 and 0097); 
segmenting the at least one image in the image set of the item list menu into one or more individual orderable entries (Ward: ¶¶ 0011 and 0099); 
generating an item entry list having one or more item entries based on a merging of the item list text with the one or more individual orderable entries (Ward: ¶¶ 0061, 0062 and 0111); 
generating an identified item for each of the one or more item entries based on a match to a known item (Ward: ¶¶ 0066, 0099 and 0149); and 
generating a personalized item list unique to a particular user set for the dining location by generating a personalized taste match of the particular user set for each of the one or more identified items (Ward: ¶¶ 0018, 0027, 0052 and 0193).
Ward fails to specifically teach 1.) segmenting the at least one image in the image set of the item list menu into one or more individual orderable entries and 2.) a personalized item list menu. The Examiner provides Lindsay to teach and disclose this claimed feature.
The claimed subject matter that is met by Lindsay includes:
segmenting the at least one image in the image set of the item list menu into one or more individual orderable entries (Linsday: ¶¶ 0038-0043)
Ward teaches a method for recommending wines. Linsday teaches a comparable method for recommending wines that was improved in the same way as the claimed invention. Linsday offers the embodiment of segmenting the at least one image in the image set of the item list menu into one or more individual orderable entries. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the segmenting as disclosed by Linsday to the method for recommending wines as taught by Ward for the predicted result of improved methods for recommending wines. No additional findings are seen to be necessary. 
Ward and Linsday fail to specifically teach a personalized item list menu. The Examiner provides Shirasaki to teach and disclose this claimed feature.
The claimed subject matter that is met by Shirasaki includes:
generating a personalized item list menu unique to a particular user set for the dining location by generating a personalized taste match of the particular user set for each of the one or more identified items (Shirasaki: ¶¶ 0012, 0014 and 0041)
Ward and Linsday teach method for generating menu recommendations. Shirasaki teaches a comparable method for generating menu recommendations that was improved in the same way as the claimed invention. Shirasaki offers the embodiment of a personalized item list menu. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the personalized item list menu as disclosed by Shirasaki to the methods for generating menu recommendations as taught by Ward and Linsday for the predicted result of improved methods for generating menu recommendations. No additional findings are seen to be necessary. 

As per claim 2, the claimed subject matter that is met by Ward, Linsday and Shirasaki includes:
wherein the item list menu is a wine list menu and the personalized item list menu is a personalized wine list menu (Ward: ¶¶ 0011 and 0052).
The motivation for combining the teachings of Ward, Linsday and Shirasaki are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 3, the claimed subject matter that is met by Ward, Linsday and Shirasaki includes:
wherein the particular user set includes a particular individual user or a particular group of a plurality of particular users (Ward: ¶ 0008 and Shirasaki: ¶¶ 0012 and 0014).
The motivation for combining the teachings of Ward, Linsday and Shirasaki are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 4, the claimed subject matter that is met by Ward, Linsday and Shirasaki includes:
the personalized taste match for the particular group of the plurality of particular users for a corresponding identified item from the one or more identified items is generated based on a normalization of individual internal scores for the corresponding identified item for each of the plurality of particular users (Ward: ¶¶ 0008, 0012 and 0211 and Shirasaki: ¶¶ 0012 and 0014).
The motivation for combining the teachings of Ward, Linsday and Shirasaki are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 5, the claimed subject matter that is met by Ward, Linsday and Shirasaki includes:
wherein the normalization includes at least one of a harmonic mean of the individual internal scores or an aggregation of the individual internal scores with any negative internal score being weighted (Ward: ¶¶ 0008, 0012 and 0211).
The motivation for combining the teachings of Ward, Linsday and Shirasaki are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 6, the claimed subject matter that is met by Ward, Linsday and Shirasaki includes:
wherein the personalized taste match of the particular user set for a corresponding identified item of the one or more identified items is generated based on a translation of an internal score, the internal score generated using neural network embeddings (Ward: ¶ 0212).
The motivation for combining the teachings of Ward, Linsday and Shirasaki are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 8, the claimed subject matter that is met by Ward, Linsday and Shirasaki includes:
wherein the personalized taste match is a percentage match on a scale ranging from a minimum threshold to a maximum threshold (Ward: ¶¶ 0215 and 0216).
The motivation for combining the teachings of Ward, Linsday and Shirasaki are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 9, the claimed subject matter that is met by Ward, Linsday and Shirasaki includes:
wherein the scale includes a dynamic range (Ward: ¶¶ 0211 and 00216).
The motivation for combining the teachings of Ward, Linsday and Shirasaki are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 10, the claimed subject matter that is met by Ward, Linsday and Shirasaki includes:
wherein the personalized item list menu includes the personalized taste match and an expandable section for a corresponding identified item of the one or more identified items (Ward: ¶¶ 0027, 0169, 0230 and 0231 and Shirasaki: ¶¶ 0012, 0014 and 0041).
The motivation for combining the teachings of Ward, Linsday and Shirasaki are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 11, the claimed subject matter that is met by Ward, Linsday and Shirasaki includes:
wherein the expandable section includes at least one of one or more item attributes, a community user rating, a critic rating, a description, common pairings, or tasting notes (Ward: ¶¶ 0169, 0230 and 0231).
The motivation for combining the teachings of Ward, Linsday and Shirasaki are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 12, the claimed subject matter that is met by Ward, Linsday and Shirasaki includes:
wherein the personalized item list menu unique to the particular user set for the dining location is presented with the user device (Ward: ¶ 0027 and Shirasaki: ¶¶ 0012, 0014 and 0041).
The motivation for combining the teachings of Ward, Linsday and Shirasaki are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 13, the claimed subject matter that is met by Ward, Linsday and Shirasaki includes:
wherein the item list text for the item list menu is generated in parallel with segmentation of the at least one image in the image set of the item list menu into the one or more individual orderable entries (Ward: ¶¶ 0097 and 0099).
The motivation for combining the teachings of Ward, Linsday and Shirasaki are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 14, the claimed subject matter that is met by Ward, Linsday and Shirasaki includes:
wherein the one or more item entries are further generated based on an elimination of non-item text during screening (Ward: ¶ 0099 and Linsday: ¶ 0040).
The motivation for combining the teachings of Ward, Linsday and Shirasaki are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 15, the claimed subject matter that is met by Ward, Linsday and Shirasaki includes:
wherein an item query is generated for each of the one or more item entries, the item query returning a ranking of one or more potential matches of known items for each of the one or more item entries, a corresponding identified item of the one or more identified items being generated by selecting the known item from the ranking of one or more potential matches of known items (Ward: ¶¶ 0052, 0149 and 0170).
The motivation for combining the teachings of Ward, Linsday and Shirasaki are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 16, the claimed subject matter that is met by Ward, Linsday and Shirasaki includes:
wherein the known item is selected from the ranking of one or more potential matches of known items using a precision oriented match (Ward: ¶¶ 0052, 0099, 0149 and 0170).
The motivation for combining the teachings of Ward, Linsday and Shirasaki are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 17, the claimed subject matter that is met by Ward, Linsday and Shirasaki includes:
wherein the item list text is generated using optical character recognition (Ward: ¶ 0036).
The motivation for combining the teachings of Ward, Linsday and Shirasaki are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 18, the claimed subject matter that is met by Ward, Linsday and Shirasaki includes:
wherein the at least one image is segmented into the one or more individual orderable items using a convolutional neural network (Linsday: ¶¶ 0027 and 0036).
The motivation for combining the teachings of Ward, Linsday and Shirasaki are discussed in the rejection of claim 1, and are incorporated herein.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ward in view of Lindsay and Shirasaki as applied in claim 1, and further in view of Japanese Publication No. JP 2018-005918 A to Watanabe (“Watanabe”).
As per claim 7, Ward, Lindsay and Shirasaki fail to specifically teach wherein the translation is a non-linear transformation including the internal score being translated into the personalized taste match using a sigmoid function. The Examiner provides Watanabe to teach and disclose this claimed feature.
The claimed subject matter that is met by Watanabe includes:
wherein the translation is a non-linear transformation including the internal score being translated into the personalized taste match using a sigmoid function (Watanabe: ¶¶ 0058, 0060, 0084 and 0086)
Ward, Lindsay and Shirasaki teach methods for recommending items. Watanabe teaches a comparable method for recommending items that was improved in the same way as the claimed invention. Watanabe offers the embodiment of wherein the translation is a non-linear transformation including the internal score being translated into the personalized taste match using a sigmoid function. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the sigmoid function as disclosed by Watanabe to the recommendation functions as taught by Ward, Lindsay and Shirasaki for the predicted result of improved methods for recommending items. No additional findings are seen to be necessary. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948. The examiner can normally be reached Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. Hunter Wilder/Primary Examiner, Art Unit 3627